Exhibit 10.1


EXECUTION VERSION


FIFTH AMENDMENT
FIFTH AMENDMENT, dated as of February 8, 2018 (this “Amendment”), to the Amended
and Restated Credit Agreement, dated as of March 5, 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;
WHEREAS, the Borrower has requested that the outstanding Initial Term B Loans
(as such definition is amended hereby) be refinanced with a new term facility
(the “Amended Term Loan Facility”) in accordance with Section 10.08(e) of the
Credit Agreement by obtaining Extended 2025 Term Loan Commitments (as defined in
Section 4 of this Amendment) and having existing Initial Term B Loans be
continued as provided herein;
WHEREAS, JPMorgan Chase Bank, N.A. is the lead arranger and bookrunner for the
Amended Term Loan Facility (in such capacity, the “Lead Arranger”), and Barclays
Bank PLC, Suntrust Robinson Humphrey, Inc., Goldman Sachs Bank USA, Capital One,
N.A., Credit Agricole Corporate and Investment Bank, Citizens Bank, N.A., Bank
of America, N.A., BMO Capital Markets Corp.TD Securities, the Bank of Nova
Scotia, Santander Bank, N.A., Wells Fargo Bank, National Association and Credit
Suisse Securities (USA) LLC are the joint lead arrangers and joint bookrunners
for the Amended Term Loan Facility;
WHEREAS, the loans under the Amended Term Loan Facility (the “Extended 2025 Term
Loans”) will replace and refinance the currently outstanding Initial Term B
Loans;
WHEREAS, except as otherwise provided herein, the Extended 2025 Term Loans will
have the same terms as the Initial Term B Loans currently outstanding under the
Credit Agreement;
WHEREAS, each existing Initial Term B Lender that executes and delivers a Lender
Addendum (Cashless Roll) attached hereto (a “Lender Addendum (Cashless Roll)”)
and in connection therewith agrees to continue all of its outstanding Initial
Term B Loans as Extended 2025 Term Loans (such continued Initial Term B Loans,
the “Continued Term Loans”, and such Lenders, collectively, the “Continuing Term
Lenders”) will thereby (i) agree to the terms of this Amendment and (ii) agree
to continue all of its existing Initial Term B Loans (such existing Initial Term
B Loans, the “Existing Term Loans”, and the Lenders of such Existing Term Loans,
collectively, the “Existing Term Lenders”) outstanding on the Fifth Amendment
Effective Date (as defined below) as Extended 2025 Term Loans in a principal
amount equal to the aggregate principal amount of such Existing Term Loans so
continued (or such lesser amount as notified to such Lender by the
Administrative Agent prior to the Fifth Amendment Effective Date);
WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a Lender
Addendum (Additional Term Lender) attached hereto (a “Lender Addendum
(Additional Term Lender)” and, together with a Lender Addendum (Cashless Roll),
a “Lender Addendum”)) and agrees in connection therewith to make Extended 2025
Term Loans (collectively, the “Additional Term Lenders”) will thereby (i) agree
to the terms of this




    

--------------------------------------------------------------------------------




Amendment and (ii) commit to make Extended 2025 Term Loans to the Borrower on
the Fifth Amendment Effective Date (the “Additional Term Loans”) in such amount
(not in excess of any such commitment) as is determined by the Administrative
Agent and notified to such Additional Term Lender;
WHEREAS, the proceeds of the Additional Term Loans will be used by the Borrower
to repay in full the outstanding principal amount of the Existing Term Loans
that are not continued as Extended 2025 Term Loans by the Continuing Term
Lenders;


WHEREAS, the Continuing Term Lenders and the Additional Term Lenders
(collectively, the “Extended 2025 Term Lenders”) are severally willing to
continue their Existing Term Loans as Extended 2025 Term Loans and/or to make
Extended 2025 Term Loans, as the case may be, subject to the terms and
conditions set forth in this Amendment;


WHEREAS, Section 10.08(e) of the Credit Agreement permits the Borrower to amend
the Credit Agreement, with the written consent of the Administrative Agent and
the Extended 2025 Term Lenders, to refinance the Existing Term Loans with the
proceeds of the Amended Term Loan Facility, which constitute Replacement Term
Loans under the Credit Agreement; and


WHEREAS, the Borrower, the Extended 2025 Term Lenders and the Administrative
Agent are willing to agree to this Amendment on the terms set forth herein;


NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:


SECTION 1.Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
SECTION 2.    Amendments to Article I of the Credit Agreement. Section 1.01 of
the Credit Agreement is hereby amended as follows:
(a)The following definitions are hereby added in the appropriate alphabetical
order to Section 1.01:
“Extended 2025 Term Loans” shall have the meaning assigned to such term in the
Fifth Amendment.


“Fifth Amendment” shall mean the Fifth Amendment, dated as of the Fifth
Amendment Effective Date, to this Agreement.


“Fifth Amendment Effective Date” shall mean February 8, 2018.


(b)The definition of “Term B Facility Maturity Date” is hereby amended by
replacing “July 20, 2022” where used therein with “February 8, 2025”.
(c)The definition of “Initial Term B Loan Commitment” is hereby amended and
restated in its entirety as follows:
“Initial Term B Loan Commitment” shall mean, with respect to each Lender, the
agreement, if any, of such Lender: (i) prior to the Amendment Effective Date, to
make


2
        

--------------------------------------------------------------------------------




Initial Term B Loans as set forth in Section 2.01(a) on the Closing Date, (ii)
on or after the Amendment Effective Date but prior to the Third Amendment
Effective Date, (a) to continue its Existing Term Loans (as defined in the First
Amendment) as a New Term Loan or (b) to make a New Term Loan in the amount
provided for in the First Amendment, (iii) on or after the Third Amendment
Effective Date but prior to the Fourth Amendment Effective Date, (a) to continue
its Existing Term Loans (as defined in the Third Amendment) as a New 2022 Term
Loan or (b) to make a New 2022 Term Loan in the amount provided for in the Third
Amendment, (iv) on or after the Fourth Amendment Effective Date but prior to the
Fifth Amendment Effective Date, (a) to continue its Existing Term Loans (as
defined in the Fourth Amendment) as a Repriced 2022 Term Loan or (b) to make a
Repriced 2022 Term Loan in the amount provided for in the Fourth Amendment or
(v) on or after the Fifth Amendment Effective Date, (a) to continue its Existing
Term Loans (as defined in the Fifth Amendment) as an Extended 2025 Term Loan or
(b) to make an Extended 2025 Term Loan in the amount provided for in the Fifth
Amendment. The aggregate amount of the Initial Term B Loan Commitments on, and
after giving effect to, the Fifth Amendment Effective Date is $1,080,000,000.
(d)The definition of “Initial Term B Loans” is hereby amended and restated in
its entirety as follows:
“Initial Term B Loans” shall mean (i) prior to the Amendment Effective Date, a
Loan made by an Initial Term B Lender pursuant to Section 2.01(a), (ii) on and
after the Amendment Effective Date but prior to the Third Amendment Effective
Date, any New Term Loans made or continued pursuant to the First Amendment,
(iii) on and after the Third Amendment Effective Date but prior to the Fourth
Amendment Effective Date, any New 2022 Term Loans made or continued pursuant to
the Third Amendment, (iv) on and after the Fourth Amendment Effective Date but
prior to the Fifth Amendment Effective Date, any Repriced 2022 Term Loans made
or continued pursuant to the Fourth Amendment or (v) on and after the Fifth
Amendment Effective Date, any Extended 2025 Term Loans made or continued
pursuant to the Fifth Amendment.
(e)The definition of “Term B Loans” is hereby amended and restated in its
entirety as follows:
“Term B Loans” shall mean (i) prior to the Amendment Effective Date, the Initial
Term B Loans that were made by the Lenders to the Borrower pursuant to Section
2.01(a), (ii) on or after the Amendment Effective Date but prior to the Third
Amendment Effective Date, any New Term Loans made or continued hereunder
pursuant to the First Amendment, (iii) on or after the Third Amendment Effective
Date but prior to the Fourth Amendment Effective Date, any New 2022 Term Loans
made or continued hereunder pursuant to the Third Amendment, (iv) on or after
the Fourth Amendment Effective Date but prior to the Fifth Amendment Effective
Date, any Repriced 2022 Term Loans made or continued hereunder pursuant to the
Fourth Amendment, (v) on or after the Fifth Amendment Effective Date, any
Extended 2025 Term Loans made or continued hereunder pursuant to the Fifth
Amendment and (vi) any Incremental Term Loans in the form of Term B Loans having
the same terms (including pricing, Yield and amortization) as the Extended 2025
Term Loans made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(d).


3
        

--------------------------------------------------------------------------------




SECTION 3.    Amendments to Article II of the Credit Agreement.
(a)Section 2.01 of the Credit Agreement is hereby amended as of the Fifth
Amendment Effective Date by adding the following sentence immediately before the
last sentence of Section 2.01(a):
“Following the making or continuation thereof, as applicable, on the Fifth
Amendment Effective Date, the Extended 2025 Term Loans shall constitute Initial
Term B Loans and Term B Loans, as applicable, in all respects.”
(b)Section 2.08(a)(ii) of the Credit Agreement is hereby amended as of the
Fourth Amendment Effective Date by replacing the phrase “Closing Date, Amendment
Effective Date, Third Amendment Effective Date or Fourth Amendment Effective
Date, as applicable” where used therein with the phrase “Closing Date, Amendment
Effective Date, Third Amendment Effective Date, Fourth Amendment Effective Date
or Fifth Amendment Effective Date, as applicable”.
(c)Section 2.10(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
The Borrower shall repay to the Administrative Agent, for the benefit of the
Initial Term B Lenders, on the last day of March, June, September and December
of each year (beginning June 30, 2013) or, if such date is not a Business Day,
the next preceding Business Day (each such date being referred to as a "Term B
Loan Installment Date") through and including the Term B Facility Maturity Date,
a principal amount of Initial Term Loans equal to, on any Term B Loan
Installment Date occurring after the Fifth Amendment Effective Date, the product
of (x) the principal amount of Initial Term B Loans outstanding after the
Initial Term B Loan Borrowing on the Fifth Amendment Effective Date and (y)
0.25%, with the balance of the Initial Term B Loans due in full on the Term B
Facility Maturity Date.
(d)Section 2.11(h) of the Credit Agreement is hereby amended as of the Fifth
Amendment Effective Date by replacing the phrase “twelve (12) month anniversary
of the Fourth Amendment Effective Date” where used therein with the phrase “six
(6) month anniversary of the Fifth Amendment Effective Date”.
(e)Section 2.20(b) of the Credit Agreement is hereby amended as of the Fifth
Amendment Effective Date by replacing the phrase “eighteen (18) months after the
Third Amendment Effective Date” where used therein with the phrase “eighteen
(18) months after the Fifth Amendment Effective Date”.
SECTION 4.    Extended 2025 Term Loans.
(a)    Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue all (or such lesser amount as notified to such
Lender by the Administrative Agent prior to the Fifth Amendment Effective Date)
of its Existing Term Loans as an Extended 2025 Term Loan on the Fifth Amendment
Effective Date in a principal amount equal to such Continuing Term Lender’s
Extended 2025 Term Loan Commitment (as defined below) and (ii) each Additional
Term Lender agrees to make an Extended 2025 Term Loan on such date to the
Borrower in a principal amount equal to such Additional Term Lender’s Extended
2025 Term Loan Commitment. For purposes hereof, a Person shall become a party to
the Credit Agreement as amended hereby and an Extended 2025 Term Lender as of
the Fifth Amendment Effective Date by executing and delivering to the
Administrative Agent, on or prior to


4
        

--------------------------------------------------------------------------------




the Fifth Amendment Effective Date, a Lender Addendum (Additional Term Lender)
in its capacity as an Extended 2025 Term Lender. For the avoidance of doubt, the
Existing Term Loans of a Continuing Term Lender must be continued in whole and
may not be continued in part unless approved by the Lead Arranger.
(b)     Each Additional Term Lender will make its Extended 2025 Term Loan on the
Fifth Amendment Effective Date by making available to the Administrative Agent,
in the manner contemplated by Section 2.06 of the Credit Agreement, an amount
equal to its Extended 2025 Term Loan Commitment. The “Extended 2025 Term Loan
Commitment” (i) of any Continuing Term Lender will be the amount of its Existing
Term Loans as set forth in the Register as of the Fifth Amendment Effective Date
(or such lesser amount as notified to such Lender by the Administrative Agent
prior to the Fifth Amendment Effective Date), which shall be continued as an
equal amount of Extended 2025 Term Loans, and (ii) of any Additional Term Lender
will be such amount (not exceeding any commitment offered by such Additional
Term Lender) allocated to it by the Administrative Agent and notified to it on
or prior to the Fifth Amendment Effective Date. The commitments of the
Additional Term Lenders and the continuation undertakings of the Continuing Term
Lenders are several, and no such Lender will be responsible for any other such
Lender’s failure to make or acquire by continuation its Extended 2025 Term Loan.
The Extended 2025 Term Loans may from time to time be ABR Loans or Eurocurrency
Loans, as determined by the Borrower and notified to the Administrative Agent as
contemplated by Sections 2.02 and 2.03 of the Credit Agreement. The Lenders
having Existing Term Loans that are prepaid in connection with the making of the
Extended 2025 Term Loans shall be entitled to the benefits of Section 2.16 of
the Credit Agreement with respect thereto. The Continuing Term Lenders hereby
waive the benefits of Section 2.16 of the Credit Agreement with respect thereto.
(c)    The obligation of each Extended 2025 Term Lender to make or acquire by
continuation Extended 2025 Term Loans on the Fifth Amendment Effective Date is
subject to the satisfaction of the conditions set forth in Section 5 of this
Amendment.
(d)    On and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “Initial Term B Loans” and “Term B Loans” shall be deemed a
reference to the Extended 2025 Term Loans contemplated hereby, except as the
context may otherwise require. Notwithstanding the foregoing, the provisions of
the Credit Agreement with respect to indemnification, reimbursement of costs and
expenses, increased costs and break funding payments shall continue in full
force and effect with respect to, and for the benefit of, each Existing Term
Lender in respect of such Lender’s Existing Term Loans to the same extent
expressly set forth therein.
(e)    The continuation of Continued Term Loans may be implemented pursuant to
other procedures specified by the Lead Arranger, including by repayment of
Continued Term Loans of a Continuing Term Lender followed by a subsequent
assignment to it of Extended 2025 Term Loans in the same amount.
(f)    For the avoidance of doubt, the Lenders hereby acknowledge and agree
that, at the sole option of the Lead Arranger, any Lender with Existing Term
Loans that are prepaid as contemplated hereby shall, automatically upon receipt
of the amount necessary to purchase such Lender’s Existing Term Loans so
replaced, at par, and pay all accrued interest thereon, be deemed to have
assigned such Loans pursuant to a form of Assignment and Assumption and,
accordingly, no other action by the Lenders, the Administrative Agent or the
Loan Parties shall be required in connection therewith. The Lenders hereby agree
to waive the notice requirements of Sections 2.10(d) and 2.11(a) of the Credit


5
        

--------------------------------------------------------------------------------




Agreement in connection with the prepayment or replacement of Existing Term
Loans contemplated hereby.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date (the “Fifth Amendment Effective Date”) on which the following conditions
have been satisfied:
(a)    The Administrative Agent (or its counsel) shall have received (i) a duly
executed and completed counterpart hereof that bears the signature of the
Borrower, (ii) a duly executed and completed counterpart hereof that bears the
signature of the Administrative Agent and (iii) Lender Addenda, executed and
delivered by the Continuing Term Lenders and the Additional Term Lenders.
(b)    The Administrative Agent shall have received an Acknowledgment and
Confirmation in the form of Annex I hereto from an authorized officer of each
Loan Party.
(c)    The Administrative Agent shall have received all fees payable thereto or
to any Lender on or prior to the Fifth Amendment Effective Date.
(d)    To the extent invoiced, the Administrative Agent shall have received
reimbursement or payment of all reasonable out-of-pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP) in
connection with this Amendment and any other reasonable out-of- pocket expenses
required to be reimbursed or paid by the Loan Parties under the Credit Agreement
or under any Loan Document.
(e)    No Event of Default or Default shall have occurred and be continuing.
(f)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, certifying on behalf of the Borrower that,
(i) after giving effect to the Extended 2025 Term Loans, the representations and
warranties set forth in the Loan Documents, as amended by this Amendment, are
true and correct in all material respects on and as of the Fifth Amendment
Effective Date as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties are true and correct in all material
respects as of such earlier date (other than the representations and warranties
contained in Section 3.18 of the Credit Agreement, which shall be true and
correct in all material respects as of the Fifth Amendment Effective Date));
provided that any representation or warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects, and (ii) no Default or Event of Default has occurred
and is continuing on the Fifth Amendment Effective Date after giving effect to
this Amendment and the Extended 2025 Term Loans.
(g)    The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Fifth Amendment Effective Date (after giving effect hereto), a
favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom LLP,
special counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (ii) local counsel reasonably
satisfactory to the Administrative Agent as specified on Schedule 4.02(b) to the
Credit Agreement, in each case (A) dated the Fifth Amendment Effective Date, (B)
addressed to the Administrative Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent and covering such
other matters relating to this Amendment and the other Loan Documents as the
Administrative Agent shall reasonably request.
(h)    The Administrative Agent shall have received in the case of each Loan
Party each of the items referred to in clauses (i), (ii) and (iii) below:


6
        

--------------------------------------------------------------------------------




(i)    a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, (A) in the case of a corporation, certified as of a
recent date by the Secretary of State (or other similar official) of the
jurisdiction of its organization, and a certificate as to the good standing (to
the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each such Loan Party as of a recent date from such Secretary of
State (or other similar official) or (B) in the case of a partnership or limited
liability company, certified by the Secretary or Assistant Secretary of each
such Loan Party;
(ii)    a certificate of the Secretary or Assistant Secretary or similar officer
of each Loan Party dated the Fifth Amendment Effective Date and certifying:
(A)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Fifth Amendment
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below,
(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Amendment and the other Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings thereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Fifth Amendment
Effective Date,
(C)    that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above, and
(D)    as to the incumbency and specimen signature of each officer executing any
Loan Document (including the Acknowledgment and Confirmation in the form of
Annex I hereto) or any other document delivered in connection herewith on behalf
of such Loan Party; and
(iii)     a certificate of a director or another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (ii) above.
(i)    The Lenders shall have received a solvency certificate in form and
substance reasonably satisfactory to the Administrative Agent and signed by the
Chief Financial Officer of the Borrower.
(j)    The Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the USA PATRIOT Act, requested not less than five business days
prior to the date hereof.


7
        

--------------------------------------------------------------------------------




Notwithstanding any other provisions of this Amendment to the contrary, the
Administrative Agent may appoint a fronting lender to act as the sole Additional
Term Lender for purposes of facilitating funding on the Fifth Amendment
Effective Date. Accordingly, any Lender Addendum (Additional Term Lender)
submitted by or on behalf of an Additional Term Lender other than such fronting
lender will be deemed ineffective unless accepted by the Lead Arranger in its
sole discretion.


SECTION 6.    Representations and Warranties. The Borrower represents and
warrants to each of the Lenders and the Administrative Agent that as of the
Fifth Amendment Effective Date:
6.1.     This Amendment has been duly authorized, executed and delivered by it
and this Amendment and the Credit Agreement, as amended hereby, constitutes its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
6.2.     Each of the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects on and as of
the Fifth Amendment Effective Date with the same effect as though made on and as
of the Fifth Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (other than the representations and warranties contained in
Section 3.18 of the Credit Agreement, which shall be true and correct in all
material respects as of the Fifth Amendment Effective Date)); provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects.
SECTION 7.    Effect of Amendment.
7.1.     Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.
7.2.     On and after the Fifth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment and the Acknowledgment and Confirmation shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
7.3.    Except as expressly provided herein or in the Credit Agreement, the
Amended Term Loan Facility shall be subject to the terms and provisions of the
Credit Agreement and the other Loan Documents.


8
        

--------------------------------------------------------------------------------




SECTION 8.    General.
8.1.     GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
8.2.     Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Simpson
Thacher & Bartlett LLP, primary counsel for the Administrative Agent.
8.3.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by email or
facsimile transmission (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart hereof.
8.4.    Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
8.5.    FATCA Grandfathered Status. Solely for purposes of determining
withholding Taxes under FATCA, from and after the Fifth Amendment Effective
Date, the Borrower and the Administrative Agent shall treat (and the Extended
2025 Term Lenders hereby authorize the Administrative Agent to treat) the
Extended 2025 Term Loans as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
[remainder of page intentionally left blank]


9
        

--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
REALOGY GROUP LLC, as Borrower
By:
/s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Executive Vice President and Treasurer

REALOGY INTERMEDIATE HOLDINGS, LLC, as Holdings
By: /s/ ANTHONY E. HULL

Name: Anthony E. Hull
Title: Executive Vice President and Treasurer



 


Signature Page to Amendment
        

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
/s/ CHIARA CARTER         
Name: Chiara Carter
Title: Executive Director



Signature Page to Amendment
        

--------------------------------------------------------------------------------





Annex I


ACKNOWLEDGMENT AND CONFIRMATION
(a)    Reference is made to the FIFTH AMENDMENT, dated as of February 8, 2018
(the “Amendment”; capitalized terms used herein without definition shall have
the meanings therein), to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 5, 2013 (as amended, modified, restated and supplemented from time to time
prior to the effectiveness of the Amendment, the “Credit Agreement”), among
Realogy Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the
“Borrower”), the several lenders from time to time parties thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents parties thereto.
(b)    The Credit Agreement is being amended and the Borrower is obtaining
Extended 2025 Term Loans to replace the Existing Term Loans pursuant to the
Amendment as set forth therein (the “Amended Credit Agreement”). Each of the
parties hereto hereby agrees, with respect to each Loan Document to which it is
a party:
(i)    all of its obligations, liabilities and indebtedness under such Loan
Document shall remain in full force and effect on a continuous basis regardless
of the effectiveness of the Amendment; and
(ii)    all of the Liens and security interests created and arising under such
Loan Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, regardless of the effectiveness of the Amendment, as collateral
security for its obligations, liabilities and indebtedness under the Amended
Credit Agreement and related guarantees.
(c)    This Acknowledgment and Confirmation shall constitute a “Loan Document”
for all purposes of the Amended Credit Agreement and the other Loan Documents
(as defined in the Amended Credit Agreement).
(d)    THIS ACKNOWLEDGMENT AND CONFIRMATION AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS ACKNOWLEDGMENT AND CONFIRMATION SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(e)    This Acknowledgment and Confirmation may be executed by one or more of
the parties to this Acknowledgment and Confirmation on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Acknowledgment and Confirmation by email or facsimile transmission (or
other electronic transmission) shall be effective as delivery of a manually
executed counterpart hereof.


        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Acknowledgment and
Confirmation to be duly executed and delivered as of the date first written
above.
REALOGY GROUP, LLC
By:    /s/ ANTHONY E. HULL    
    Name: Anthony E. Hull
    Title: Executive Vice President and Treasurer


REALOGY INTERMEDIATE HOLDINGS LLC
By:    /s/ ANTHONY E. HULL    
    Name: Anthony E. Hull
    Title: Executive Vice President and Treasurer


Signature Page to Acknowledgment and Confirmation
        

--------------------------------------------------------------------------------






SUBSIDIARY GUARANTORS:
CASTLE EDGE INSURANCE AGENCY, INC.
REALOGY OPERATIONS LLC
REALOGY SERVICES GROUP LLC
REALOGY SERVICES VENTURE PARTNER LLC




By: /s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Chief Financial Officer




CARTUS CORPORATION
MID-ATLANTIC SETTLEMENT SERVICES LLC
TRG MARYLAND HOLDINGS LLC
NRT QUEENS LLC
ON COLLABORATIVE, INC.
ON COLLABORATIVE LLC
SOTHEBY’S INTERNATIONAL REALTY GLOBAL
DEVELOPMENT ADVISORS LLC
SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY INC.
NRT PROPERTY MANAGEMENT COLORADO LLC
NRT PROPERTY MANAGEMENT HAWAII LLC
NRT PROPERTY MANAGEMENT NEVADA LLC
NRT PROPERTY MANAGEMENT OHIO LLC
NRT PROPERTY MANAGEMENT TENNESSEE LLC
NRT PROPERTY MANAGEMENT UTAH LLC
NRT VACATION RENTALS ARIZONA LLC
NRT VACATION RENTALS DELAWARE LLC
NRT VACATION RENTALS FLORIDA LLC
NRT VACATION RENTALS MARYLAND LLC
NRT VACATION RENTALS CALIFORNIA, INC.
TITLE RESOURCE GROUP SETTLEMENT SERVICES, LLC


By: /s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Executive Vice President and Treasurer




TRG VENTURE PARTNER LLC


By: /s/ ANTHONY E. HULL    
Name: Anthony E. Hull
Title: Executive Vice President, Chief Financial Officer and Treasurer




Signature Page to Acknowledgment and Confirmation
        

--------------------------------------------------------------------------------





AMERICAN TITLE COMPANY OF HOUSTON
BURNET TITLE HOLDING LLC
BURNET TITLE LLC
CASE TITLE COMPANY
CORNERSTONE TITLE COMPANY
EQUITY TITLE COMPANY
EQUITY TITLE MESSENGER SERVICE HOLDING LLC
GUARDIAN HOLDING COMPANY
GUARDIAN TITLE AGENCY, LLC
KEYSTONE CLOSING SERVICES LLC
LAKECREST TITLE, LLC
LAND TITLE AND ESCROW, INC.
MARKET STREET SETTLEMENT GROUP LLC
NATIONAL COORDINATION ALLIANCE LLC
NRT SETTLEMENT SERVICES OF MISSOURI LLC
PROCESSING SOLUTIONS LLC
SECURED LAND TRANSFERS LLC
ST. JOE TITLE SERVICES LLC
TEXAS AMERICAN TITLE COMPANY
TITLEONE CORPORATION
TITLEONE EXCHANGE COMPANY
TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC
TITLE RESOURCE GROUP HOLDINGS LLC
TITLE RESOURCE GROUP LLC
TITLE RESOURCE GROUP SERVICES LLC
TRG SETTLEMENT SERVICES, LLP






By: /s/ THOMAS N. RISPOLI        
Name: Thomas N. Rispoli
Title: Chief Financial Officer




Signature Page to Acknowledgment and Confirmation
        

--------------------------------------------------------------------------------






BETTER HOMES AND GARDENS REAL ESTATE LLC
BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC
CENTURY 21 REAL ESTATE LLC
CGRN, INC.
COLDWELL BANKER LLC
COLDWELL BANKER REAL ESTATE LLC
ERA FRANCHISE SYSTEMS LLC
GLOBAL CLIENT SOLUTIONS LLC
ONCOR INTERNATIONAL LLC
REALOGY FRANCHISE GROUP LLC
REALOGY GLOBAL SERVICES LLC
REALOGY LICENSING LLC
SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC
SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC
ZAPLABS LLC




By: /s/ ANDREW G. NAPURANO    
Name: Andrew G. Napurano
Title: Chief Finance and Strategy Officer




Signature Page to Acknowledgment and Confirmation
        

--------------------------------------------------------------------------------






ALPHA REFERRAL NETWORK LLC
BURGDORFF LLC
BURNET REALTY LLC
CAREER DEVELOPMENT CENTER, LLC
CB COMMERCIAL NRT PENNSYLVANIA LLC
CDRE TM LLC
CLIMB REAL ESTATE, INC.
COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC
COLDWELL BANKER PACIFIC PROPERTIES LLC
COLDWELL BANKER REAL ESTATE SERVICES LLC
COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY
COLDWELL BANKER RESIDENTIAL BROKERAGE LLC
COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK
COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.
COLORADO COMMERCIAL, LLC
CORCORAN GROUP LLC
HFS LLC
HFS.COM CONNECTICUT REAL ESTATE LLC
HFS.COM REAL ESTATE INCORPORATED
HFS.COM REAL ESTATE LLC
HOME REFERRAL NETWORK LLC
JACK GAUGHEN LLC
MARTHA TURNER PROPERTIES, L.P.
MARTHA TURNER SOTHEBY'S INTERNATIONAL REALTY REFERRAL COMPANY LLC
MTPGP, LLC
NRT ARIZONA COMMERCIAL LLC
NRT ARIZONA LLC
NRT ARIZONA REFERRAL LLC
NRT CAROLINAS LLC
NRT CAROLINAS REFERRAL NETWORK LLC
NRT COLORADO LLC
NRT COLUMBUS LLC
NRT COMMERCIAL LLC
NRT DEVELOPMENT ADVISORS LLC
NRT DEVONSHIRE LLC
 
NRT DEVONSHIRE WEST LLC
NRT FLORIDA LLC
NRT HAWAII REFERRAL, LLC
NRT LLC
NRT MID-ATLANTIC LLC
NRT MISSOURI LLC
NRT MISSOURI REFERRAL NETWORK LLC
NRT NEW ENGLAND LLC
NRT NEW YORK LLC
NRT NORTHFORK LLC
NRT PHILADELPHIA LLC
NRT PITTSBURGH LLC
NRT PROPERTY CARE LLC
NRT PROPERTY MANAGEMENT ARIZONA LLC
NRT PROPERTY MANAGEMENT ATLANTA LLC
NRT PROPERTY MANAGEMENT CALIFORNIA, INC.
NRT PROPERTY MANAGEMENT DC LLC
NRT PROPERTY MANAGEMENT DELAWARE LLC
NRT PROPERTY MANAGEMENT FLORIDA LLC
NRT PROPERTY MANAGEMENT ILLINOIS LLC
NRT PROPERTY MANAGEMENT LOUISIANA LLC
NRT PROPERTY MANAGEMENT MARYLAND LLC
NRT PROPERTY MANAGEMENT MINNESOTA LLC
NRT PROPERTY MANAGEMENT NEW JERSEY LLC
NRT PROPERTY MANAGEMENT NORTH CAROLINA LLC
NRT PROPERTY MANAGEMENT OKLAHOMA LLC
NRT PROPERTY MANAGEMENT PENNSYLVANIA LLC
NRT PROPERTY MANAGEMENT SOUTH CAROLINA LLC
NRT PROPERTY MANAGEMENT TEXAS LLC
NRT PROPERTY MANAGEMENT VIRGINIA LLC
(continued)


Signature Page to Acknowledgment and Confirmation
        

--------------------------------------------------------------------------------





(continued from prior page)
































































































 
NRT REFERRAL NETWORK LLC
NRT RELOCATION LLC
NRT RENTAL MANAGEMENT SOLUTIONS LLC
NRT REOEXPERTS LLC
NRT SUNSHINE INC.
NRT TEXAS LLC
NRT UTAH LLC
NRT WEST, INC.
NRT ZIPREALTY LLC
REAL ESTATE REFERRAL LLC
REAL ESTATE REFERRALS LLC
REAL ESTATE SERVICES LLC
REFERRAL ASSOCIATES OF NEW ENGLAND LLC
REFERRAL NETWORK LLC
REFERRAL NETWORK PLUS, INC.
REFERRAL NETWORK, LLC
SOTHEBY'S INTERNATIONAL REALTY REFERRAL COMPANY, LLC
SOTHEBY'S INTERNATIONAL REALTY, INC.
THE SUNSHINE GROUP, LTD.




By: /s/ ROGER FAVANO    
Name: Roger Favano
Title: Chief Financial Officer




Signature Page to Acknowledgment and Confirmation
        

--------------------------------------------------------------------------------






[Lender Signature Pages on File with the Administrative Agent]






LENDER ADDENDUM (CASHLESS ROLL) TO THE
AMENDMENT OF THE
CREDIT AGREEMENT
DATED AS OF MARCH 5, 2013


This Lender Addendum (Cashless Roll) (this “Lender Addendum”) is referred to in,
and is a signature page to, the Fifth Amendment (the “Amendment”) to the Amended
and Restated Credit Agreement dated as of March 5, 2013 (as amended, modified,
restated and supplemented from time to time prior to the effectiveness of the
Amendment, the “Credit Agreement”), among Realogy Intermediate Holdings LLC
(“Holdings”), Realogy Group LLC (the “Borrower”), the several lenders from time
to time parties thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) and the
other agents parties thereto. Capitalized terms used but not defined in this
Lender Addendum have the meanings assigned to such terms in the Amendment or the
Credit Agreement, as applicable.


By executing this Lender Addendum as a Continuing Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby and (B) on the terms and subject to the conditions set forth in
the Amendment and the Credit Agreement as amended thereby, to continue its
Existing Term Loans as Extended 2025 Term Loans pursuant to a cashless roll on
the Fifth Amendment Effective Date in the amount of its Extended 2025 Term Loan
Commitment.
Name of Institution:
     
_______________________________________________________________











Executing as a Continuing Term Lender:


   By:
      _________________________________
      Name:
      Title:


For any institution requiring a second signature line:


   By:
      _________________________________
      Name:
      Title:





        

--------------------------------------------------------------------------------





[Lender Signature Pages on File with the Administrative Agent]


LENDER ADDENDUM (ADDITIONAL TERM LENDER) TO THE
AMENDMENT OF THE
CREDIT AGREEMENT
DATED AS OF MARCH 5, 2013


This Lender Addendum (Additional Term Lender) (this “Lender Addendum”) is
referred to in, and is a signature page to, the Fifth Amendment (the
“Amendment”) to the Amended and Restated Credit Agreement dated as of March 5,
2013 (as amended, modified, restated and supplemented from time to time prior to
the effectiveness of the Amendment, the “Credit Agreement”), among Realogy
Intermediate Holdings LLC (“Holdings”), Realogy Group LLC (the “Borrower”), the
several lenders from time to time parties thereto (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and the other agents parties thereto. Capitalized terms used but not
defined in this Lender Addendum have the meanings assigned to such terms in the
Amendment or the Credit Agreement, as applicable.


By executing this Lender Addendum as an Additional Term Lender, the undersigned
institution agrees (A) to the terms of the Amendment and the Credit Agreement as
amended thereby, (B) on the terms and subject to the conditions set forth in the
Amendment and the Credit Agreement as amended thereby, to make and fund Extended
2025 Term Loans on the Fifth Amendment Effective Date in the amount of such
Additional Term Lender’s Extended 2025 Term Loan Commitment and (C) that on the
Fifth Amendment Effective Date it is subject to, and bound by, the terms and
conditions of the Credit Agreement and other Loan Documents as a Lender
thereunder.


Name of Institution:
  ______________________________________________________________




 


Executing as an Additional Term Lender:


   By:
      _________________________________
      Name:
      Title:


For any institution requiring a second signature line:


   By:
      _________________________________
      Name:
      Title:
 







        